Citation Nr: 0619052	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  98-08 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 26, 1994, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include the question whether an August 
17, 1989 rating decision was clearly and unmistakably 
erroneous.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established that an effective date of 
April 26, 1994, was warranted for the grant of service 
connection for PTSD.  The RO additionally found that a 
previously assigned effective date of April 26, 1995, for the 
grant of service connection for PTSD constituted clear and 
unmistakable error (CUE).  


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to service 
connection for PTSD on November 23, 1988.

2.  The veteran served as a Marine rifleman in Vietnam where 
he served in combat and was awarded the Combat Action Ribbon.

3.  A June 1989 VA compensation examination diagnosed PTSD 
based on the veteran's service in Vietnam, and not on any 
preservice or postservice stressor.

4.  The August 17, 1989 rating decision which denied 
entitlement to service connection for PTSD was so undebatably 
erroneous that reasonable minds cannot differ as to the 
decision which should have been made.




CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted 
effective from November 23, 1988.  38 U.S.C. § 4004 (1988); 
38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.105, 3.114, 3.159, 3.326, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an effective date prior to 
April 26, 1994, for a grant of entitlement to service 
connection for PTSD.  Given that the Board finds that an 
August 1989 rating decision was clearly and unmistakably 
erroneous in denying service connection, the Board finds that 
an effective date of November 23, 1988 is in order.

Given the finding in this case that the August 1989 rating 
decision was clearly and unmistakably erroneous the duties to 
notify and assist imposed by 38 U.S.C.A. §§ 5103, 5103A are 
not applicable.  Livesay v. Principi, 15 Vet.App. 165 (2001).  

The evidence

On November 23, 1988, the veteran filed a claim of 
entitlement to service connection for PTSD.  That claim was 
denied in an August 1989 rating decision.

Of record at the time of the August 1989 rating decision was 
evidence that the appellant served as a Marine rifleman in 
Vietnam, and that he was awarded the Combat Action Ribbon for 
combat service in the Vietnam war.  Further, the record 
showed that a June 1989 VA examination diagnosed the 
appellant with post traumatic stress disorder based on 
stressors which were linked only to the appellant's military 
service.  There was neither evidence of a post service 
stressor, nor evidence that the appellant did not have PTSD 
due to his combat service in Vietnam.

In the August 1989 rating decision service connection for 
post traumatic stress disorder was denied because the rating 
board "did not concur with the diagnosis,," and because the 
rating board found that the veteran "had not submitted 
evidence of an objective life threatening stressor which 
could cause symptoms in almost anyone."  

The law

Where a prior rating decision was erroneous the effective 
date for a grant of benefits will be the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k). 

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether clear and unmistakable error is present in 
a prior determination: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law which existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet.App. 310, 313- 14 (1992) 
(en banc).

The Court has further stated that clear and unmistakable 
error is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, which when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).

Analysis

As noted, the August 1989 decision denied service connection 
because the rating board "did not concur with the 
diagnosis," and because the rating board found that the 
veteran, "had not submitted evidence of an objective life 
threatening stressor which could cause symptoms in almost 
anyone."  Notably, the rating board had no authority in the 
law to deny a benefit simply because they "did not concur" 
with a competent medical opinion of record.  Further, the 
conclusion that this veteran's combat service as a Marine 
rifleman in Vietnam did not constitute a life threatening 
stressor is nothing less than a exercise in creative fiction.

In this regard, in August 1989 the law required that rating 
decisions be made based on the record and upon consideration 
of evidence and material of record.  Cf. 38 U.S.C. § 4004(a) 
(1988).  Accordingly, in August 1989, there was no authority 
for a rating board to substitute their own private judgment 
simply because they did not concur with a medical opinion of 
record.  If the rating board disagreed with a medical 
opinion, or if they thought that the medical opinion was of 
insufficient probative value, the rating board had clear 
legal authority to secure supplementary medical evidence to 
support their conclusion.  In this case, however, the rating 
board conducted no further development, and simply denied the 
claim because they did not concur with the VA physician's 
opinion.  As the rating board had no authority to substitute 
their own personal judgment for that of competent medical 
evidence, their decision "not to concur" was clear and 
unmistakable error.

Second, for the rating board to declare that service in 
combat as a Marine rifleman in Vietnam was not a life 
threatening stressor cheapens the currency paid by anyone who 
ever served in combat against an enemy of the United States.  
The job of a Marine rifleman is to close with an enemy force 
and to destroy it by direct engagement.  Such service 
directly endangers the life of any Marine who so enters the 
arena of combat.  To even suggest that combat service is not 
a life threatening stressor is to defame the very basis for 
VA's existence, i.e., "to serve those who have borne the 
battle."

Accordingly, finding that the evidence in August 1989 clearly 
and unmistakably showed that this veteran served in combat, 
and finding that the competent evidence of record in August 
1989 clearly and unmistakably showed that the appellant had 
PTSD due to that combat service, the Board finds that the 
August 1989 rating decision which denied service connection 
for post traumatic stress disorder was clearly and 
unmistakably erroneous.  Therefore, pursuant to the 
provisions of 38 C.F.R. § 3.400(k), service connection for 
PTSD is warranted effective November 23, 1988.

In reaching this decision the Board acknowledges that the 
question whether the August 1989 rating decision was clearly 
and unmistakably erroneous was not previously reviewed by the 
RO.  Significantly, the RO did review what effective date was 
warranted.  To do so required that the RO determine whether 
prior rating decisions which denied service connection were 
final.  Hence, because the August 1989 rating decision is not 
final in light of the clear and unmistakable error committed 
therein, the Board has jurisdiction to address the question 
addressed herein.  38 U.S.C.A. § 7104 (West 2002); Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001).


ORDER

An effective date of November 23, 1988, for the grant of 
service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


